t c memo united_states tax_court william david and judith a jamieson petitioners v commissioner of internal revenue respondent docket no filed date william david jamieson pro_se louise r forbes for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure by separate notices of deficiency respondent determined the following deficiencies in and additions to petitioners' federal income taxes additions to tax_year deficiency sec_6651 sec_6653 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure following concessions by the parties the issues for decision for the year are whether petitioners are subject_to the application of sec_59 which limits the amount of the alternative_minimum_tax_foreign_tax_credit otherwise allowable under sec_59 and whether petitioners are liable for the additions to tax under sec_6651 and sec_6653 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was saint john new brunswick canada petitioners nonresident united_states citizens have resided in canada since william david jamieson in their pleadings petitioners alleged that respondent wa sec_2 barred from assessing and collecting taxes against them for the years at issue because of the period of limitations under sec_6501 in the answer respondent denied the allegation and affirmatively alleged that respondent was not barred at trial petitioners conceded this issue also at trial respondent conceded the deficiency and additions to tax against petitioners for petitioner an attorney is employed as vice president corporate and legal with the irving group in st john new brunswick canada petitioners filed separate canadian income_tax returns and paid canadian income taxes totaling dollar_figure for tax_year on date petitioners filed their u s federal_income_tax return for tax_year while petitioners reported some u s source income in the form of interest and dividends most of the income reported was foreign source taxable in canada petitioners reported a tax_liability for of dollar_figure and claimed an alternative minimum foreign_tax_credit under sec_59 of dollar_figure respondent determined that petitioners have an alternative_minimum_tax liability for under sec_55 in the amount of dollar_figure before the application of the sec_59 credit and that sec_59 limits the amount of the alternative_minimum_tax_foreign_tax_credit under sec_59 which may be used to offset petitioners' alternative_minimum_tax liability to only percent of such liability petitioners do not dispute respondent's determination of their precredit alternative_minimum_tax under sec_55 petitioners argue however that the convention between the united_states of america and canada with respect to taxes on income and on capital u s -canada treaty date t i a s prohibits as double_taxation the limitation of sec_59 more specifically petitioners contend that application of sec_59 violates article xxiv b and article xxix and of the u s -canada treaty article xxiv b elimination of double_taxation provides in pertinent part for the purposes of computing the united_states tax the united_states shall allow as a credit against united_states tax the income_tax paid_or_accrued to canada article xxix provides in pertinent part that nothing in the u s -canada treaty shall prevent the united_states or canada from taxing its citizens as if there were no convention between the u s and canada with respect to income taxes on income and on capital article xxix provides however that the provisions of paragraph shall not affect the obligations undertaken by the two countries with respect to article xxiv elimination of double_taxation petitioners conclude that the above u s -canada treaty provisions forbidding double_taxation of income override the provisions of sec_59 citing 98_tc_672 affd without published opinion 15_f3d_1160 d c cir respondent contends that the limitations of the treaty became effective on date having been signed on date and amended on date and date and was in effect during the treaty was further amended on date but that amendment had not been ratified as of the date of this opinion sec_59 and not the treaty provisions are controlling in this case under lindsey v commissioner supra sec_59 limits the alternative_minimum_tax_foreign_tax_credit available to petitioners the commissioner's determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_55 imposes an alternative_minimum_tax the determination of an individual's alternative_minimum_tax requires a recomputation of the taxable_income leading to a new tax_base the alternative_minimum_taxable_income sec_55 sec_59 provides for an alternative_minimum_tax_foreign_tax_credit for tax paid to a foreign government however sec_59 provides in relevant part that the alternative_minimum_tax_foreign_tax_credit shall not exceed percent of the tentative_minimum_tax liability calculated under sec_55 accordingly in general no more than percent of the alternative_minimum_tax may be offset by the alternative_minimum_tax_foreign_tax_credit available under sec_59 in lindsey v commissioner supra the taxpayer a u s citizen residing in switzerland argued that the provision in the united states-swiss confederation income_tax convention forbidding double_taxation should override the provisions of sec_59 after a detailed analysis of the legislative_history of the relevant code sections this court concluded that while sec_59 conflicted with the treaty provision when a treaty and an act of congress conflict 'the last expression of the sovereign will must control' lindsey v commissioner supra pincite quoting chae chan ping v united_states chinese exclusion case 130_us_581 the u s-canada treaty became effective on date sec_59 was enacted into law as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 this enactment was subsequent to the ratification of the u s -canada treaty therefore pursuant to lindsey v commissioner supra the u s -canada treaty must yield to the application of sec_59 sec_59 is the last expression of the sovereign will accordingly notwithstanding the u s -canada treaty petitioners are subject_to the limitations of sec_59 the use of this later-in-time_rule is supported by provisions of the technical miscellaneous revenue act of tamra publaw_100_647 102_stat_3342 see 98_tc_672 pursuant to tamra these provisions as enacted on date are effective for tax years beginning in and thereafter see sec_1012 of tamra since the year at issue in this case is the provisions are applied retroactively to petitioner the court finds that this period of retroactivity is a modest one and does not violate petitioner's right of due process 103_tc_656 quoting u s v carlton u s ___ ___ 114_sct_2018 petitioners alternatively argue that the third protocol ie the amendment to the u s -canada treaty that was signed on date contains language against double_taxation similar to the u s -canada treaty in effect during as a later expression of the sovereign will petitioners argue that the third protocol overrides sec_59 however the third protocol has not been ratified by the united_states and canada and is therefore not effective moreover the protocol provides generally that upon the exchange of the instruments of ratification the protocol will be effective on a prospective basis rather than retroactively accordingly in petitioners' case sec_59 remains the last expression of the sovereign will respondent therefore is sustained on this issue sec_6651 provides an addition_to_tax for the failure_to_file a timely income_tax return unless the failure to timely file is due to reasonable_cause and not due to willful neglect sec_6653 provides an addition_to_tax if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations negligence has been defined as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and revg in part tcmemo_1964_299 petitioners filed their federal_income_tax return on date at trial petitioner stated that on-going audits of his canadian income_tax returns by revenue canada since and the increased complexity of the internal_revenue_code after the tax_reform_act_of_1986 interfered with the filing of petitioners' return the audit of petitioners' canadian returns however was completed and resolved sometime in petitioner is an attorney employed as the executive of a large canadian corporation if petitioners did not have the expertise to file their return in an accurate and timely manner they could have retained counsel or other professional assistance despite the fact that their canadian audit was completed in petitioners waited until date to file their return petitioners' failure_to_file their return in a timely manner was not reasonable accordingly petitioners are liable for the addition_to_tax under sec_6651 petitioners failed to establish that they should not be held liable for the addition_to_tax under sec_6653 at the time petitioners filed their return the lindsey case had been decided by our court as a result petitioners were on notice that the alternative_minimum_tax_foreign_tax_credit claimed by them was calculated improperly petitioners therefore are also liable for the addition_to_tax under sec_6653 decision will be entered for petitioners for and for respondent for furthermore the untimely filing of petitioners' return wa sec_5 negligent see 92_tc_342 affd on other grounds 898_f2d_50 5th cir
